TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 4, 2015



                                     NO. 03-14-00613-CV


                         Harlingen Family Dentistry, P.C., Appellant

                                                v.

               ACS State Healthcare, LLC and The State of Texas, Appellees




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on September 18, 2014. Harlingen

Family Dentistry, P.C. has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.